Melvin Mayfield, Judge, dissenting. I cannot agree to dismiss this appeal. The circuit court’s order upholding the decision of the Civil Service Commission was entered on September 8, 1994. On September 16, 1994, appellant filed a “Petition for Rehearing” in which he noted that his notice of appeal asked for a jury trial and to submit additional evidence “in the form of testimony, documents and physical evidence.” He also asked for a new trial because the circuit judge’s decision was made without any hearing whatsoever. When by October 7, 1994, there had been no decision on his petition for rehearing, appellant filed a notice of appeal to this court. On October 12, 1994, within thirty days from the filing of the petition for rehearing, the trial judge denied the petition for rehearing. No additional notice of appeal was filed. Arkansas Rules of Appellate Procedure 4(c) provides: If a timely motion listed in section (b) of this rule is filed in the trial court by any party, the time for appeal for all parties shall run from the entry of the order granting or denying a new trial or granting or denying any other such motion within thirty (30) days of its filing, the motion will be deemed denied as of the 30th day. A notice of appeal filed before the disposition of any such motion or, if no order is entered, prior to the expiration of the 30-day period shall have no effect. A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion or from the expiration of the 30-day period. No additional fees shall be required for such filing. [Emphasis added.] Ark. R. App. P. 4(b) lists a motion for judgment notwithstanding the verdict under ARCP 50(b), a motion to amend the court’s findings of fact or to make additional findings under ARCP 52(b), and a motion for new trial under ARCP 59(b). However, I do not think appellant’s petition for rehearing was actually an Ark. R. Civ. P. Rule 59 motion for a new trial; it was a request for a trial. See Enos v. State, 313 Ark. 683, 858 S.W.2d 72 (1993); Fuller v. State, 316 Ark. 341, 872 S.W.2d 54 (1994). The order entered in the circuit court on September 8, 1994, without benefit of a hearing, simply stated: Now on this 1st day of September, 1994, is presented to the Court the petition for a judicial review filed in the above styled cause, and from said petition, a review of the court file, and other matters before the Court, the Court does hereby affirm the ruling of the City of Russellville Civil Service Commission. The notice of appeal filed on October 7, 1994, was within thirty days of the entry of the order appealed from, and I think the time in which to appeal from that order is controlled by Arkansas Rule of Appellate Procedure 4(a), not 4(b) and (c). Under 4(a) “a notice of appeal shall be filed within thirty (30) days from the entry of the judgment, decree or order appealed from.” Therefore, I dissent from the dismissal of the appeal in this case. Cooper, J., joins in this dissent.